DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 03/23/2020, which is a continuation of U.S. Patent Application No. 16/377,405, filed 04/08/2019, which is divisional of U.S. Patent Application No. 15/455,637, filed 03/10/2017.
	Currently, claims 1-8 are examined as below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/455,637, filed on 04/18/2017.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 04/20/2020. The IDS has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0060848 A1 to Sasagawa et al. (“Sasagawa”).

    PNG
    media_image1.png
    342
    506
    media_image1.png
    Greyscale

Regarding independent claim 1, Sasagawa in Fig. 1B teaches a semiconductor device comprising: 
a transistor 300 (¶ 43, transistor 300) comprising: 
an oxide semiconductor film 404 (¶ 47, oxide semiconductor layer 404) comprising a channel region (¶ 47, channel);
5source and drain electrodes 406a, 406b (¶ 45, source electrode layer 406a & drain electrode layer 406b) electrically connected to the oxide semiconductor film 404 (¶ 45); 

Regarding claim 2, Sasagawa in Fig. 1B further teaches the oxide 412a comprises a metal oxide (¶ 82).
Regarding claim 3, Sasagawa in Fig. 1B further teaches the gate electrode 416a positioned above the oxide semiconductor film 404 (Fig. 1B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0277676 A1 to Yamazaki in view of US 2011/0114942 A1 to Akimoto et al. (“Akimoto”).

    PNG
    media_image2.png
    388
    335
    media_image2.png
    Greyscale

	Regarding independent claim 4, Yamazaki in Figs. 2B-2C teaches a semiconductor device comprising: 
a transistor 440a (¶ 98, transistor 440a) comprising: 

source and drain electrodes 405a, 405b (¶ 100, source electrode layer 405a & drain electrode layer 405b) electrically connected to the oxide semiconductor 20film 403 (¶ 100); 
a gate electrode 401a, 401b (¶ 109, gate electrode layers 401a, 401b as a gate electrode) overlapping the oxide semiconductor film 403 (Figs. 2B-2C), 
wherein the source and drain electrodes 405a, 405b each comprise a single-layer conductive film formed of metal (Figs. 2B-2C, ¶ 102, ¶ 12 & claim 1), and 
wherein the gate electrode 401a, 401b comprises a second oxide 401a (¶ 111, gate electrode layer 401a is formed of a metal oxide film) and a second conductor 401b (¶ 111, gate electrode layer 401b is formed of a tungsten film) overlapping 25each other (Figs. 2B-2C & ¶ 111).
However, Yamazaki does not explicitly disclose the source and drain electrodes each comprise a plurality of stacked conductive films, which include a first oxide and a first conductor overlapping each other.
Akimoto teaches source and drain electrodes each can be made from a single-layer conductive film formed of metal (¶ 68) or a plurality of conductive films stacked (¶ 77), in which the plurality of conductive films of the source and drain electrodes 106, 107 include a first conductive film 105a and a second conductive film 105b (Fig. 1B & ¶ 77). The first conductive film 105a is formed of a first conductor 105a (¶ 78, metal, metal compound or an alloy uses the metal) and the second conductive film 105b is made of a first oxide 105b (¶ 80, metal oxide). In other words, Akimoto recognizes that a single-layer conductive film including a metal and a 
According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a single-layer conductive metal film taught by Yamazaki with another functionally-equivalent a plurality of conductive films including an oxide and a conductor taught by Akimoto.  
Regarding claim 5, the combination of Yamazaki (Figs. 2B-2C) and Akimoto (Fig. 1B) further teaches the first oxide 105b (Akimoto: ¶ 80) and the second oxide 401a (Yamazaki: ¶ 111) each comprise a metal oxide (see also the rejection of claim 4 as noted above).
Regarding claim 6, Yamazaki in Figs. 2B-2C further teaches the gate electrode 401a, 401b positioned above the oxide semiconductor film 403.
Regarding independent claim 7, Yamazaki in Figs. 2B-2C teaches a semiconductor device comprising: 
a transistor 440a (¶ 98, transistor 440a) comprising:  
35a first gate electrode 491 (¶ 114, conductive layer 491 serves as a gate electrode layer i.e., back gate);  104Attorney Docket No.: 12732-1813003 Client Ref. No.: US24062-D1C1 

source and drain electrodes 405a, 405b (¶ 100, source electrode layer 405a & drain electrode layer 405b) electrically connected to the oxide semiconductor film;  
5a second gate electrode over and overlapping the oxide semiconductor film 403 (¶ 100), 
wherein the source and drain electrodes 405a, 405b each comprise a single-layer conductive film formed of metal (Figs. 2B-2C, ¶ 102, ¶ 12 & claim 1), and
wherein the second gate electrode 401a, 401b comprises a second oxide 401a (¶ 111, gate electrode layer 401a is formed of a metal oxide film) and a second conductor 401b (¶ 111, gat electrode layer 401a is formed of a tungsten film) overlapping each other (Figs. 2B-2C & ¶ 111).
However, Yamazaki does not explicitly disclose the source and drain electrodes each comprise a plurality of stacked conductive films, which include a first oxide and a first conductor overlapping each other.
Akimoto teaches source and drain electrodes each can be made from a single-layer conductive film formed of metal (¶ 68) or a plurality of conductive films stacked (¶ 77), in which the plurality of conductive films of the source and drain electrodes 106, 107 include a first conductive film 105a and a second conductive film 105b (Fig. 1B & ¶ 77). The first conductive film 105a is formed of a first conductor 105a (¶ 78, metal, metal compound or an alloy uses the metal) and the second conductive film 105b is made of a first oxide 105b (¶ 80, metal oxide). In 
According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a single-layer conductive metal film taught by Yamazaki with another functionally-equivalent a plurality of conductive films including an oxide and a conductor taught by Akimoto.  
Regarding claim 8, the combination of Yamazaki (Figs. 2B-2C) and Akimoto (Fig. 1B) further teaches the first oxide 105b (Akimoto: ¶ 80) and the second oxide 401a (Yamazaki: ¶ 111) each comprise a metal oxide (see also the rejection of claim 7 as noted above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                

/JAY C CHANG/Primary Examiner, Art Unit 2895